STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

SPENCER H. CALAHAN, LLC NO. 2022 CW 0816
VERSUS PAGE 1 OF 1
CHARLES L. TRICHELL NOVEMBER 30, 2022
In Re: Charles L. Trichell, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. 677015.

 

BEFORE : GUIDRY, McCLENDON, THERIOT, CHUTZ, AND LANIER, JJ.

WRIT GRANTED. The district court’s June 3, 2022
judgment denying the motion for summary judgment filed by
plaintiff-in-reconvention, Charles L. Trichell, is
reversed, and the portion of the district court’s June 3,
2022 judgment disposing of all relief sought by the
plaintiff-in-reconvention is vacated.

As to the portion of the judgment disposing of all
relief sought by the plaintiff-in-reconvention, the
defendant-in-reconvention, Spencer H. Calahan, LLC, filed
no motion requesting such relief. Further, the Code of
Civil Procedure does not authorize the district court to
render a judgment on the merits in favor of a nonmoving
party upon denial of the moving party’s motion for summary
judgment. See Baack v. McIntosh, 2019-657 (La. App. 3d Cir.
7/29/20), 304 So. 3d 881, 892.

Regarding the motion for summary judgment, La. R.S.
23:921 requires that “[e]very contract or agreement, or
provision thereof, by which anyone is restrained from
exercising a lawful profession, trade, or business of any
kind, .. shall be null and void;” however, an “employee may
agree with his employer to refrain from carrying on or
engaging in a business similar to that of the employer
and/or from soliciting customers of the employer within a
specified parish or parishes, municipality or
municipalities, or parts thereof[.]” Further, “to be
valid, a non-solicitation agreement must also meet the
requirements of LSA-R.S. 23:921.” Vartech Systems, Inc. v.
Hayden, 2005-2499 (La. App. lst Cir. 12/20/06), 951 So.2d
247, 260. Additionally, non-competition agreements are
generally strictly construed against the party seeking
enforcement. See SWAT 24 Shreveport Bossier, Ine. v. Bond,
2000-1675 (La. 6/29/01), 808 So.2d 294. Thus, because the
portion of the non-solicitation agreement as to customers,
section 3(B), does not specify any geographical boundaries,
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NO. 2022 CW 0816

PAGE 2 OF 2

it does not meet the requirements of La. R.S. 23:921 and is

unenforceable. Accordingly, the motion for summary
judgment filed by the plaintiff-in-reconvention, Charles L.
Trichell, is granted, and section 3(B) of the non-

solicitation agreement is declared null and void.

McClendon, J., concurs. I agree that the portion of the
district court’s judgment disposing of all relief sought by
plaintiff-in-reconvention should be vacated and that the motion
for summary judgment filed by the plaintiff-in-reconvention,
Charles L. Trichell, should be granted as to the portion of the
non-solicitation agreement regarding customers, declaring
section 3(B) of the non-solicitation agreement null and void.
However, I would further specify that the writ is denied as to
all other relief. See Neill Corporation v. Shutt, 2020-0269
(La. App. lst Cir. 1/25/21), 319 So.3d 872.

Theriot, J., dissents and would deny the writ.

COURT OF APPEAL, FIRST CIRCUIT

AG

DEPUTY CLERK OF COURT
FOR THE COURT